
	

113 S2290 IS: Real Transparency in Airfares Act of 2014
U.S. Senate
2014-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2290
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2014
			Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To increase the maximum penalty for unfair and deceptive practices relating to advertising of the
			 costs of air transportation.
	
	
		1.Short title
			This Act may be cited as the
		  Real Transparency in Airfares Act of 2014.2.Increased penalties for unfair and deceptive airfare advertising practicesSection 46301(a) of title 49, United States Code, is amended by adding at the end the following:(7)Penalty for violations of unfair and deceptive airfare advertising practicesNotwithstanding paragraph (1), the maximum civil penalty assessed on a person for an unfair or
			 deceptive practice in violation of section 41712 and described in section
			 399.84 of title 14, Code of Federal Regulations (or any corresponding
			 similar  regulation or ruling), shall be—(A)$55,000; or(B)if the person is an individual or small business concern, $2,500..
		
